                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-357-RJC
                                (3:06-cr-176-RJC-1)

ANTOINE RYAN MORGAN,                )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on Petitioner’s Motion to Hold Case in Abeyance,

(Doc. No. 9), and on the Government’s Motion to Dismiss, (Doc. No. 8).

       On June 15, 2016, Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 through

counsel, arguing that his conviction pursuant to 18 U.S.C. § 924(c) is invalid pursuant to Johnson

v. United States, 135 S. Ct. 2551 (2015). (Doc. No. 1). The matter was then stayed for several

years pending the Fourth Circuit Court of Appeal’s consideration of United States v. Ali, No. 15-

4433 and United States v. Simms, 15-4540. See (Doc. No. 4).

       On April 27, 2020, the Court ordered the parties to explain why the stay should not be lifted

based on the United States Supreme Court’s decision in United States v. Davis, No. 18-431. (Doc.

No. 5). The parties initially agreed that the stay should be lifted and the case should be reopened.

(Doc. No. 6). The Court lifted the stay, (Doc. No. 7), and the Government filed a Motion to

Dismiss, (Doc. No. 8).

       Counsel for Petitioner has now filed this Motion seeking to stay this action pending the

Fourth Circuit’s decision in United States v. Taylor, No. 19-7616 in which a certificate of


                                                 1



          Case 3:16-cv-00357-RJC Document 10 Filed 08/06/20 Page 1 of 2
appealability was granted, in part, on the issue of whether attempted Hobbs Act robbery

categorically qualifies as a predicate crime of violence for purposes of 18 U.S.C. § 924(c). (Doc.

No. 9). Counsel for the Government consents to this Motion. (Doc. No. 9 at 2).

       The Court finds that the Motion to Stay is in the interest of justice and judicial economy

and will be granted. The pending Motion to Dismiss will be denied as moot.

       IT IS, THEREFORE, ORDERED that:

       1.       Petitioner’s Motion to Stay, (Doc. No. 9), is GRANTED.

       2.       The Government’s Motion to Dismiss, (Doc. No. 8), is DENIED as moot.

       3.       This case is held in abeyance pending the Fourth Circuit’s consideration of Taylor,

                No. 19-7616. The Government shall have 60 days following the Fourth Circuit’s

                issuance of its mandate in Taylor file an answer, motion, or other response to the §

                2255 Motion to Vacate.



                                          Signed: August 5, 2020




                                                  2



            Case 3:16-cv-00357-RJC Document 10 Filed 08/06/20 Page 2 of 2
